Filed 3/18/16 P. v. Morgan CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068799

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN169417)

LEONAN MORGAN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.

         Robert E. Boyce, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In 2004, Leonan Morgan was convicted in San Diego County case

No. SCN169417 of inflicting corporal injury on a spouse or cohabitant (Pen. Code,
§ 273.5, subd. (a))1 and, based on true findings on numerous prior strike convictions

within the meaning of section 1170.12, he was sentenced to 25 years to life.

         Morgan petitioned for resentencing under section 1170.126. The court granted the

petition, recalled Morgan's sentence, and decided to resentence Morgan to the upper term

for his conviction, which it doubled under the three strikes law, for a total term of eight

years.

         Morgan filed a notice of appeal. We affirm the judgment.

                                           FACTS

         Morgan had a lengthy criminal history before committing the instant offense, on

which the trial court relied when it rejected his argument in favor of imposing the middle

term for the underlying offense and instead selected the upper term as the basis for the

new sentence.

                                       DISCUSSION

         Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies, as possible issues, whether

the trial court abused its discretion by failing to dismiss all of Morgan's prior strike

convictions.




1        Statutory references are to the Penal Code unless otherwise specified.

                                               2
      We granted Morgan permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Morgan has been competently represented by counsel on this

appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                       McDONALD, J.

WE CONCUR:


HALLER, Acting P. J.


AARON, J.




                                           3